Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 11-17 and 19-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 11, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a measurement window located opposite the base, and a seal; and a pressing element configured to couple with a sliding guide, wherein the base is planar at least in a region of bearing of the seal, and wherein the base has a reflective surface that is provided such that Raman excitation light incident through the measurement window is directionally reflected at the reflective surface so that the Raman signal of a particle is increased” along with all other limitations of the claim. 
As to claim 24, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a holding device comprising a sliding guide and a pressing element, wherein the holding device is configured to close the liquid cell and fix the liquid cell in place when the liquid cell is pushed along the sliding guide” along with all other limitations of the claim. 
As to claim 26, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a pressing element configured to couple with a sliding guide, the measurement chamber comprising a base, a measurement window located opposite the base, and a seal, wherein the base is planar at least in a region of bearing of the seal, and wherein the base has a reflective surface that is provided such that Raman excitation light incident through the measurement window is directionally reflected at the reflective surface so that the Raman signal of a particle is increased” along with all other limitations of the claim. 



 

Claims 12-17, 19-23, 25 and 27-30 are allowable due to their dependencies. 
The closest references, GOEDE et al (DE 102017107857 A1) and Berlin et al. (US 20120034686 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886